The Honorable David Malone State Senator P.O. Box 1048 Fayetteville, Arkansas 72702-1048
Dear Senator Malone:
This is in response to your request for an opinion on the following question:
  May a county pass an ordinance governing individual sewage disposal systems which is more stringent than State statutes on the same subject?
It is my opinion that the answer to this question is "yes."
The state law governing the installation of individual sewage disposal systems is found in A.C.A. §§ 14-236-101 to -118, which is the codification, as amended, of Act 402 of 1977. Section 14-236-105 of this subchapter provides as follows:
  The provisions of any law or regulation of any municipality establishing standards affording greater protection to the public health or safety shall prevail within the jurisdiction of the municipality over the provisions of this chapter and regulations adopted hereunder.
"Municipality" is defined at A.C.A. § 14-236-103(7) as "a city, town,county, district, or other public body created by or pursuant to state law, or any combination thereof acting cooperatively or jointly." (Emphasis added). To the extent, therefore, your question inquires as to whether a county can pass an ordinance that provides greater protection to the public health or safety than does state law, it is my opinion that the answer to your question is "yes."
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh